DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 4, 5, 6, 8, 9, 11, 12, 39 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over HO et al. (US 2018/0017741, hereinafter Ho) in view of ALLEGRI (US 2009/0268466, hereinafter Allegri), further in view of Hogan et al (US 2016/0352071, hereinafter Hogan).
                With respect to claim 1, Ho discloses an optical module (fig. 2), comprising:
a carrier (10); an electronic component (11 or 12) disposed on the carrier; a lid (15) disposed on the carrier, the lid having a first cavity (opening in lid 15) to accommodate the electronic component, the lid defining a first aperture (15h) over the first cavity; a 
	Ho does not explicitly disclose that the plano-convex lense is a diffuser and Wherein a projection of the bonding layer on the carrier is free from overlapping a projection of the lid on the carrier.
	In an analogous art, Allegri discloses that the plano-convex lense is a diffuser (para 0003; light diffuser i.e, plano-convex lense).
Therefore, it would have been obvious to one of an ordinary skilled in the art at the time of invention to modify Ho's device by adding Allegri’s disclosure in order to provide various widths of angle of projections.
Ho.Allegri does not disclose wherein a projection of the bonding layer on the carrier is free from overlapping a projection of the lid on the carrier.
In an analogous art, Hogan disclose a lid walls without projection (606 of Fig. 6A).
Therefore, it would have been obvious to one of an ordinary skilled in the art at the time of invention to modify Ho/Allegri’s disclose invention and remove the projections in the lid such that to increase light emission and remove the need for projection thereby removing the bonding layer over the projection of the lid.
    With respect to claim 4, Ho/Allegri/Hogan discloses the optical module of claim 1, wherein a thickness of the bonding layer is in a range from 100 nanometer (nm) to 200 nm (mere having a specific thickness of a layer is not critical).
With respect to claim 5, Ho/Allegri/Hogan discloses the optical module of claim 1, Ho discloses wherein the bonding layer is in contact with the diffuser and the sidewall of the first aperture (fig. 2; 13a is in contact with 23 and side wall of the aperture 13h).
With respect to claim 6, Ho/Allegri/Hogan discloses the optical module of claim 1, Ho discloses wherein a thickness of the diffuser is less than or equal to a depth of the first aperture (fig. 2; thickness of 23 is less than aperture 13h).
With respect to claim 8, Ho/Allegri/Hogan discloses the optical module of claim 1.
Ho discloses wherein the diffuser is conformal to the first aperture (fig. 3A).
With respect to claim 9, Ho/Allegri/Hogan discloses the optical module of claim 1.
Ho discloses wherein the first aperture has a first opening tapered from the lid toward the carrier and a second opening tapered from the carrier toward the lid, and wherein the first opening is connected to the second opening, (fig. 4A discloses two openings connected to each other-mere having a specific shape is not critical).
With respect to claim 11, Ho/Allegri/Hogan discloses the optical module of claim 1.
	Ho discloses wherein the lid further defines a second aperture (13h1 of fig. 4A) between the first aperture and the first cavity and , and a width of the first aperture is less than a width of the second aperture (fig. 4A).
With respect to claim 12, Ho/Allegri/Hogan discloses the optical module of claim 1.

With respect to claim 39, Ho/Allegri/Hogan discloses the optical module of claim 1.
Ho discloses wherein the diffuser has a surface facing the first cavity (fig. 2; side of diffuser 23 faces the cavity), and the surface of the diffuser is recessed from a surface of the lid (recessed in lid 15).
With respect to claim 41, Ho/Allegri/Hogan discloses the optical module of claim 9.
Ho discloses wherein the bonding layer is conformal to the first aperture (fig. 2).

Claims 2, 3, 13-17, 19-20, 42, 43 & 47 are rejected under 35 U.S.C. 103 as being unpatentable over Ho/Allegri/Hogan in view of Thayer et al. (US 2020/0291529, hereinafter Thayer).
With respect to claim 2, Ho/Allegri/Hogan discloses the optical module of claim 1.
Ho/Allegri/Hogan does not explicitly disclose wherein the bonding layer has body-centered cubic (BCC) crystal structure.
In an analogous art, Thayer discloses wherein the bonding layer has body-centered cubic (BCC) crystal structure (para 0004).
Therefore, it would have been obvious to one of an ordinary skilled in the art at the time of invention to modify Ho/Allegri/Hogan's device by adding Thayer’s disclosure in order to improve adhesion between two surfaces. 
With respect to claim 13, Ho discloses an optical module (fig. 2), comprising: a carrier (10); an electronic component (11 or 12) disposed on the carrier; a lid (15) disposed on the carrier, the lid defining a first aperture (15h) over the electronic component; a plano-convex lense (23) disposed within the first aperture; and a bonding layer (13a) disposed between the diffuser and a sidewall of the first aperture.
	Ho does not explicitly disclose that the plano-convex lense is a diffuser.
	In an analogous art, Allegri discloses that the plano-convex lense is a diffuser (para 0003; light diffuser i.e, plano-convex lense).
Therefore, it would have been obvious to one of an ordinary skilled in the art at the time of invention to modify Ho's device by adding Allegri’s disclosure in order to provide various widths of angle of projections.
Ho/Allegri/Hogan does not explicitly disclose wherein the bonding layer includes a material crystalized in BBC lattice.
 In an analogous art, Thayer discloses wherein the bonding layer includes a material crystalized in BBC lattice (para 0004).
Therefore, it would have been obvious to one of an ordinary skilled in the art at the time of invention to modify Ho/Allegri's device by adding Thayer’s disclosure in order to improve adhesion between two components. 
With respect to claim, 3 and 14, Ho/Allegri/Hogan discloses the optical module of claim 1.
Ho.Allegri/Hogandoes not explicitly disclose wherein the bonding layer includes metal or metal oxide.

Therefore, it would have been obvious to one of an ordinary skilled in the art at the time of invention to modify Ho/Allegri's device by adding Thayer’s disclosure in order to improve adhesion between two components. 
With respect to claim 15, Ho/Allegri/Hogan/Thayer discloses the optical module of claim 13, wherein a thickness of the bonding layer is in a range from 100 nanometer (nm) to 200 nm (mere having a specific thickness of a layer is not critical).
    	With respect to claim 16, Ho/Allegri/Hogan/Thayer discloses the optical module of claim 13, Ho discloses wherein the bonding layer is in contact with the diffuser and the sidewall of the first aperture (fig. 2; 13a is in contact with 23 and side wall of the aperture 13h).
With respect to claim 17, Ho/Allegri/Hogan/Thayer discloses the optical module of claim 13, Ho discloses wherein a thickness of the diffuser is less than or equal to a depth of the first aperture (fig. 2; thickness of 23 is less than aperture 13h).
With respect to claim 19, Ho/Allegri/Hogan/Thayer discloses the optical module of claim 13.
Ho discloses wherein the first aperture has a first opening tapered from the lid toward the carrier and a second opening tapered from the carrier toward the lid, and wherein the first opening is connected to the second opening, (fig. 4A discloses two openings connected to each other-mere having a specific shape is not critical).
With respect to claim 20, Ho/Allegri/Hogan/Thayer discloses the optical module of claim 13.

With respect to claim 42, Ho/Allegri/Hogan/Thayer discloses the optical module of claim 20.
	Ho discloses wherein the diffuser is further disposed within the second aperture (fig. 2; diffuser 23 extends to the second aperture).
With respect to claim 43, Ho/Allegri/Hogan/Thayer discloses the optical module of claim 20.
	Ho discloses wherein the first aperture and the second aperture define a ladder-like structure, and the diffuser is conformal to a shape of the first aperture (fig. 2; first aperture and second aperture have steps like ladder).
With respect to claim 47, Ho/Allegri/Hogan/Thayer discloses the optical module of claim 13, wherein an upper surface of the bonding layer is coplanar with an upper surface of the lid (both exist on horizontal plane).


Claims 7 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Ho/Allegri/Hogan in view of UMALI et al. (US 2016/0163750, hereinafter Umali).
With respect to claim 7, Ho/Allegri/Hogan discloses the optical module of claim 1,
Ho.Allegri/Hogan does not explicitly disclose wherein the diffuser has an inwardly-concave surface.
In an analogous art, Umali discloses wherein the diffuser has an inwardly-concave surface (para 0028; optical element 4 can be concave).

With respect to claim 40, Ho/Allegri/Hogan/Umali discloses the optical module of claim 7. Ho disclose wherein a bottom surface of the bonding layer and the inwardly-concave surface of the diffuser are facing the electronic component and a portion of the inwardly-concave surface of the diffuser is recessed from the bottom surface of the bonding layer. (fig. 2; diffuser 23 and bonding layer 13a are recessed).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ho/Allegri/Hogan in view of Carpenter et al. (US 2018/0195901, hereinafter Carpenter).
With respect to claim 10, Ho/Allegri/Hogan discloses the optical module of claim 1,
	Ho.Allegri/Hogan does not explicitly disclose that the diffuser includes GaN or fused silica.
	In an analogous art, Carpenter discloses that the diffuser includes GaN or fused silica (para 0037).
Therefore, it would have been obvious to one of an ordinary skilled in the art at the time of invention to modify Ho/Allegri/Hogan's device by adding Carpenter’s disclosure in order to spread the light out before it is received by the optical element.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ho/Allegri/Hogan/Thayer and further in view of Umali.
With respect to claim 18, Ho/Allegri/Hogan/Thayer discloses the optical module of claim 13,
Ho/Allegri/Hogan/Thayer does not explicitly disclose wherein the diffuser has an inwardly-concave surface.
In an analogous art, Umali discloses wherein the diffuser has an inwardly-concave surface (para 0028; optical element 4 can be concave).
Therefore, it would have been obvious to one of an ordinary skilled in the art at the time of invention to modify Ho/Allegri/Hogan/Thayer's device by adding Umali’s disclosure in order to manufacture a semiconductor device according to required specifications.

Claim 21, 22, 25-30, and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Ho/Allegri/Hogan in view of Umali. 
With respect to claim 21, Ho discloses an optical module (fig. 2), comprising:
a carrier (10); an electronic component (11 or 12) disposed on the carrier; a lid (15) disposed on the carrier, the lid defining a first aperture (15h) over the electronic component; a plano-convex lense (23) disposed within the first aperture.
	Ho does not explicitly disclose that the plano-convex lense is a diffuser.
	In an analogous art, Allegri discloses that the plano-convex lense is a diffuser (para 0003; light diffuser i.e, plano-convex lense).

Ho.Allegri/Hogan does not explicitly disclose that the diffuser has an inwardly concave surface.
In an analogous art, Umali discloses wherein the diffuser has an inwardly-concave surface facing the electronic component (indirectly facing the device - para 0028; optical element 4 can be concave).
Therefore, it would have been obvious to one of an ordinary skilled in the art at the time of invention to modify Ho/Allegri/Hogan's device by adding Umali’s disclosure in order to manufacture a semiconductor device according to required specifications.
With respect to claim 22, Ho/Allegri/Hogan/Umali discloses the optical module of claim 21.
Ho discloses a bonding layer (13a of fig. 2) disposed between the diffuser and a sidewall of the first aperture.
  With respect to claim 25, Ho/Allegri/Hogan/Umali discloses the optical module of claim 22, wherein a thickness of the bonding layer is in a range from 100 nanometer (nm) to 200 nm (mere having a specific thickness of a layer is not critical).
  With respect to claim 26, Ho/Allegri/Hogan/Umali discloses the optical module of claim 22,
Ho discloses wherein the bonding layer is in contact with the diffuser and the sidewall of the first aperture (fig. 2; 13a is in contact with 23).
With respect to claim 27, Ho/Allegri/Hogan/Umali discloses the optical module of claim 21, Ho discloses wherein a thickness of the diffuser is less than or equal to a depth of the first aperture (fig. 2; thickness of 23 is less than aperture 13h).
With respect to claim 28, Ho/Allegri/Hogan/Umali discloses the optical module of claim 21.
Ho discloses wherein the first aperture has a first opening tapered from the lid toward the carrier and a second opening tapered from the carrier toward the lid, and wherein the first opening is connected to the second opening, (fig. 4A discloses two openings connected to each other-mere having a specific shape is not critical).
With respect to claim 29, Ho/Allegri/Hogan/Umali discloses the optical module of claim 21.
	Ho discloses wherein the lid further defines a second aperture (13h1 of fig. 4A) between the first aperture and the first cavity and , and a width of the first aperture is less than a width of the second aperture (fig. 4A).
With respect to claim 30, Ho/Allegri/Hogan/Umali discloses the optical module of claim 21.
Ho.Allegri/Hogan does not explicitly disclose wherein the inwardly-concave surface faces the carrier.
In an analogous art, Umali discloses wherein the diffuser has an inwardly-concave surface (para 0028; optical element 4 can be concave).
Therefore, it would have been obvious to one of an ordinary skilled in the art at the time of invention to modify Ho/Allegri/Hogan/Thayer's device by adding Umali’s 
With respect to claim 46, Ho/Allegri/Hogan/Umali discloses the optical module of claim 21.
	Ho discloses wherein a thickness of a portion of the diffuser adjacent to the sidewall of the first aperture is substantially equal to a depth of the first aperture (fig. 2; thickness of the diffuser 23 is almost equal to the depth of the aperture).

Claims 23, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Ho/Allegri/Hogan/Umali in view of Thayer.
With respect to claim 23, Ho.Allegri/Hogan discloses the optical module of claim 22.
Ho/Allegri/Hogan/Umali does not explicitly disclose wherein the bonding layer has body-centered cubic (BCC) crystal structure.
In an analogous art, Thayer discloses wherein the bonding layer has body-centered cubic (BCC) crystal structure (para 0004).
Therefore, it would have been obvious to one of an ordinary skilled in the art at the time of invention to modify Ho/Allegri/Hogan/Umali's device by adding Thayer’s disclosure in order to improve adhesion between two surfaces. 
With respect to claim 24, Ho/Allegri/Hogan/Umali discloses the optical module of claim 22.
Ho/Allegri/Hogan/Umali does not explicitly disclose wherein the bonding layer includes metal or metal oxide.

Therefore, it would have been obvious to one of an ordinary skilled in the art at the time of invention to modify Ho/Allegri/Umali's device by adding Thayer’s disclosure in order to improve adhesion between two components. 

Allowable Subject Matter
Claims 44 & 45 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 04/26/2021 have been fully considered but they are not persuasive. 
Applicant’s arguments has been addressed in the claims above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M CHOUDHRY whose telephone number is (571)270-5716.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MOHAMMAD M. CHOUDHRY

Art Unit 2816



/MOHAMMAD M CHOUDHRY/           Primary Examiner, Art Unit 2816